Citation Nr: 0212876	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  99-22 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 3, 1998, 
for assignment of an evaluation of 10 percent for a deviated 
nasal septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran's case was remanded in 
February 2001 for additional development.  It is again before 
the Board for appellate review.

The issue of entitlement to increased evaluation for deviated 
nasal septum was remanded by the Board in February 2001 under 
the provisions of Manlincon v. West, 12 Vet. App. 238 (1999).  
The RO issued a statement of the case (SOC) regarding the 
issue in March 2001.  There is no indication in the claims 
folder that the veteran submitted a substantive appeal within 
60 days of the SOC.  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).  
As there is no evidence of the veteran having either 
submitted a timely appeal or a timely request for an 
extension of time, the issue is not for consideration by the 
Board.


REMAND

The veteran previously testified at a Travel Board hearing in 
February 2000.  His case was then remanded for additional 
development by the Board in February 2001.  The RO again 
addressed the claim and certified the case on appeal on July 
24, 2002.  Thereafter, the Board informed the veteran that 
the member of the Board who conducted the February 2000 
hearing was no longer employed at the Board.  The 

veteran was asked whether he desired another hearing.  The 
veteran submitted a request for a Central Office hearing 
directly to the Board.  The request was received on August 
15, 2002.

The veteran was scheduled for a Central Office hearing on 
November 18, 2002, and notified of the hearing by way of a 
letter dated in August 2002.  The veteran then submitted a 
request to the Board to cancel the November 2002 hearing and 
reschedule it as a videoconference hearing at the RO because 
he could not afford to travel to Washington, D.C.  The 
request for the change for the type of hearing was received 
at the Board on September 12, 2002.

In light of the foregoing the case must be REMANDED to the RO 
to afford the veteran the opportunity to be scheduled for a 
videoconference hearing prior to any further action by the 
Board.

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board, and notified of the hearing 
date.  The claims file should be made 
available so that the veteran and his 
representative may prepare for the 
hearing.

Thereafter, the case should be returned to the Board.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

